Citation Nr: 1748664	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-49 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for digestive system disability such as gastroesophageal reflux disease (GERD) and hiatal hernia, to include as secondary to service-connected duodenal ulcer and hepatosplenomegaly.  

4.  Entitlement to an increased rating for the digestive system disabilities of duodenal ulcer and hepatosplenomegaly, currently rated as 40 percent disabling.  

5.  Entitlement to an increased rating in excess of 10 percent, prior to April 27, 2010 for ischemic heart disease.    

6.  Entitlement to an effective date earlier than April 27, 2010 for the assignment of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.    

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since issuance of the September 2016 Supplemental Statement of the Case (SSOC). 

The service connection issue for digestive disability will be decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  


FINDING OF FACT

Digestive disabilities of GERD and a hiatal hernia are due to the service-connected digestive disability of duodenal hernia.  



CONCLUSION OF LAW

Digestive disabilities of GERD and a hiatal hernia are secondary to the service-connected digestive disability of duodenal hernia.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for GERD and a hiatal hernia.  The Board will address his claim as one claim for any digestive system disability diagnosed during the appeal period.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  See also 38 C.F.R. § 4.114 (2016)(in rating most digestive disabilities, separate and combined ratings are not permitted - a single evaluation will be assigned under the Diagnostic Code (DC) that reflects the predominant disability picture). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, a service connection finding is warranted for GERD and a hiatal hernia.  

First, the medical evidence establishes that the Veteran has GERD and a hiatal hernia.  This is demonstrated most recently in a June 2016 VA report of record.    

Second, the Veteran has been service-connected for other digestive disabilities (i.e., duodenal ulcer and hepatosplenomegaly) since April 1967.  

Third, the medical evidence is in a state of relative equipoise with regard to whether GERD and hiatal hernia are secondary to the service-connected duodenal ulcer.  

Certain medical evidence indicates a relationship between the duodenal ulcer and GERD/hiatal hernia.  In a May 2015 VA compensation examination report, the examiner diagnosed the Veteran with GERD and with a hiatal hernia.  The examiner found it as likely as not that GERD related to service-connected duodenal ulcer.  The examiner stated that "dyspepsia/GERD increases with stress that is as likely as not related to his SC duodenal ulcer disease."  The examiner also stated that the "current hiatal hernia can additionally aggravate[] his reflux."  This latter statement is not a clear endorsement of the Veteran's claim that the duodenal ulcer causes or aggravates the hiatal hernia.  It is nevertheless a statement supporting the general contention that service-connected digestive disability and its residuals creates an interaction among the Veteran's several disorders.  This indicates that the preponderance of the evidence does not demonstrate that a relationship among each of the disorders does not exist.  The May 2015 examiner indicated in the report that she conducted an examination of the Veteran, an interview of the Veteran, and a review of the claims file.  The examiner also explained her findings.  As the opinion is based on the evidence of record and is explained, it is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Another opinion of record counters the notion that a hiatal hernia was caused by or is aggravated by the service-connected duodenal ulcer.  In a June 2016 opinion, another VA examiner indicated that the two disorders were not related.  In support, the examiner stated that the hiatal hernia was likely due to "a rise in intraabdominal pressure from any cause, loss of collagen and muscle strength due to aging, to name a few."  The examiner also cited the Veteran's smoking history.  But the examiner later indicated that, "GERD and hiatal hernia have a known association" and that "[a] severe, painful, symptomatic GERD can increase the size of hiatal hernia as has been documented[.]"  The examiner also indicated in a closing statement, which appears to be a non-sequitur inasmuch as it follows a statement indicating that the Veteran's particular GERD is likely independent from his hiatal hernia,  "there is also documented evidence that [the hiatal hernia] is permanently aggravated" by GERD.  This examiner did not personally examine or interview the Veteran.  Nevertheless, the examiner indicated a review of the claims file and supported the opinion with an explanation.  It is therefore of probative value as well.  See Bloom, supra.  It does not, however, preponderate against the other evidence of record indicating the symptomatic interaction among the Veteran's various digestive disorders.  Indeed, by recognizing at least a possible relationship between the hiatal hernia and the now-service-connected GERD, the opinion tends to reinforce the state of equipoise of the evidence.  

Based on the foregoing evidence, service connection findings are warranted here - the Board cannot find that a preponderance of the evidence is against the claims to service connection for the additional digestive disorders of GERD and hiatal hernia.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and to grant the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     


ORDER

Entitlement to service connection for the digestive disabilities of GERD and hiatal hernia is granted.  


REMAND

A remand is warranted for the issues remaining on appeal.  

First, the record indicates that the Veteran may have received disability benefits from the Social Security Administration (SSA).  The AOJ should attempt to include in the claims file any outstanding SSA records pertaining to any disability benefits application, to include any decisions rendered.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, the Veteran should be provided a VA compensation examination into his service connection claims for bilateral hearing loss and tinnitus.  He previously underwent VA examination for these claims.  But the exams were conducted over eight years ago in May 2009.  As a substantial amount of evidence has been included in the record since then, a new exam is warranted.  

Third, in light of the service connection grant for additional digestive disorders, the Veteran should undergo another VA compensation examination into his increased rating claim for duodenal ulcer and hepatosplenomegaly.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in June 2016.  All records/responses received must be associated with the electronic claims file.  

2.  Request from SSA relevant information to include a copy of any decision awarding benefits and copies of any medical records upon which SSA based its decision.  If the requested records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

3.  After the foregoing development has been completed, schedule the Veteran for a VA audiology examination to determine the nature and etiology of his hearing loss and tinnitus.  The examiner should review the claims folder and then respond to the following question:

Is it at least as likely as not (i.e., probability of 50 percent or higher) that bilateral hearing loss and/or tinnitus is related to an in-service disease, event, or injury?

4.  Schedule a VA examination to determine the current severity of the Veteran's several service-connected digestive disabilities.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  In assessing the severity of the disorders, the examiner should attempt to specify the predominant disability and detail its symptoms.  See 38 C.F.R. § 4.114 (2016)(in rating multiple digestive disabilities, separate and combined ratings are generally not permitted - a single evaluation will be assigned under the DC that reflects the predominant disability picture).  

5.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the September 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


